             Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 1 of 24



Approved:



                                                                                ooMAG
                                                   United States Attorney

Before:                   HONORABLE ONA T. WANG
                          United States Magistrate J ~
                          Southern District of New York
                                                                                                2797
 -   -   -    -       -   -    -       -   -   -    -   -   -   -   -   -   X

                                                                                COMPLAINT
UNITED STATES OF AMERICA
                                                                                Violation of
                  -       V.       -                                            13 u.s.c. § 305;
                                                                                18 u.s.c. §§ 553, 1343,
MACK DUODU,                                                                     1956, 1957, 1960, 2312,
                                                                                2313, 2314, 2315 and 2
                                                   Defendant.
                                                                                COUNTY OF OFFENSE:
                                                                                BRONX


 -   -   -    -       -   -    -       -   -   -    -   -   -   -   -   - X


SOUTHERN DISTRICT OF NEW YORK, ss.:

          MICHAEL H. MACDONALD, being duly sworn, deposes and says
that  he   is  a  Special   Agent   with  the  Homeland Security
Investigations, and charges as follows:

                                                       COUNT ONE
                                           (Exportation of Stolen Vehicles)

          l.   From at least in or about March 20l8 , up to and
including at least in or about June 2018, in the Southern
District of New York and elsewhere, MACK DUODU, the defendant ,
would and did willfully and knowingly export and attempt to
export motor vehicles, knowing the same to have been stolen, to
wit, DUODU arranged for stolen vehicles to be exported to West
Africa via shipping container, knowing that said vehicles were
stolen.

         (Title 18, United States Code, Sections 553 (a) (1) and 2 .)
/

             Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 2 of 24

I   -




                                     COUNT TWO
                        (Transportation of Stolen Vehicles)

                  2.   From at least in or about March 2018, up to and
        including at least in or about June 2018, in the Southern
        District of New York and elsewhere, MACK DUODU, the defendant,
        did transport in interstate and foreign commerce motor vehicles,
        knowing the same to have been stolen, to wit, DUODU arranged for
        stolen vehicles to be exported to West Africa via shipping
        container, knowing that said vehicles were stolen.

               (Title 18, United States Code, Sections 2312 and 2)

                                    COUNT THREE
                       (Sale and Receipt of Stolen Vehicles)

                  3.   From at least in or about March 2018, up to and
        including at least in or about June 2018, in the Southern
        District of New York and elsewhere, MACK DUODU, the defendant,
        did receive, possess, conceal, store, barter, sell, and dispose
        of motor vehicles which had crossed State boundaries after
        having been stolen, knowing the same to have been stolen, to
        wit, DUODU arranged for stolen vehicles to be exported to West
        Africa via shipping container, knowing that said vehicles were
        stolen.

             (Title 18, United States Code, Sections 2313(a) and 2)

                                     COUNT FOUR
                          (Transportation of Stolen Goods)

                  4.   From at least in or about March 2018, up to and
        including at least in or about November 2018, in the Southern
        District of New York and elsewhere, MACK DUODU, the defendant,
        did transport, transmit, and transfer in interstate and foreign
        commerce goods, of the value of $5,000 and more, knowing the
        same to have been stolen, converted and taken by fraud, to wit,
        DUODU received and possessed in New York State motor vehicles
        and household goods, valued in excess of $5,000, that were
        stolen from outside of New York State, and that were transported
        into New York, and from New York to West Africa, knowing those
        items were stolen.

               (Title 18, United States Code, Sections 2314 and 2)




                                            2
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 3 of 24



                             COUNT FIVE
                 (Sale and Receipt of Stolen Goods)

          5.   From at least in or about March 2018, up to and
including at least in or about June 2018, in the Southern
District of New York and elsewhere, MACK DUODU, the defendant ,
did receive, possess, conceal, store, barter, sell, and dispose
of goods of the value of $5,000 and more, which had crossed a
State and United States boundary after being stolen, unlawfully
converted, and taken, knowing the same to have been stolen,
unlawfully converted, and taken, to wit, DUODU received and
possessed in New York State motor vehicles and household goods,
valued in excess of $5,000, that were stolen from outside New
York State, and that were transported into New York, and from
New York to West Africa, knowing those items were stolen.

       (Title 18, United States Code, Sections 2315 and 2)

                             COUNT SIX
               (Submitting False Export Information)

          6.   From at least in or about March 2018, up to and
including at least in or about June 2018, in the Southern
District of New York and elsewhere, MACK DUODU, the defendant,
would and did knowingly submit false and misleading export
information through the Shippers Export Declaration and the
Automated Export System, to wit, DUODU submitted false and
misleading information about the nature and owner of cargo
inside shipping containers bound for West Africa.

         (Title 13, United States Code, Section 305, and
           Title 18, United States Code, Section 2.)

                             COUNT SEVEN
                             (Wire Fraud)

          7.   In or about February 2018, in the Southern
District of New York and elsewhere, MACK DUODU, the defendant,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, did transmit and cause to be
transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds, for the purpose of
executing such scheme and artifice, to wit: DUODU used stolen
credit card information, without the true owner's knowledge or

                                    3
       Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 4 of 24



consent, to make a rental payment for a Westchester County
storage unit used by DUODU.

      (Title 18, United States Code, Sections 1343 and 2.)

                             COUNT EIGHT
                          (Money Laundering)

          8.   From at least in or about March 2018 up to and
including at least in or about November 2018, MACK DUODU, the
defendant, in the Southern District of New York and elsewhere ,
knowing that the property involved in a financial transaction
represented the proceeds of some form of unlawful activity,
conducted and attempted to conduct such a financial transaction
which in fact involved the proceeds of specified unlawful
activity, to wit, wire fraud, in violation of Title 18, United
States Code, 1343, knowing that the transaction was designed in
whole and in part to conceal and disguise the nature, the
location, the source, the ownership, and the control of the
proceeds of said specified unlawful activity, to wit, DUODU
owned and controlled multiple United States bank accounts, which
DUODU knowingly used to receive the proceeds of various online
romance fraud schemes, and then repeatedly forwarded those
proceeds, minus a fee, to bank accounts held in West Africa,
China, the United Arab Emirates, and elsewhere, with the intent
to conceal and disguise the location, source, ownership and
control of the proceeds of the romance fraud scheme.

(Title 18, United States Code, Sections 1956(a) (1) (B) (i) and 2.)

                             COUNT NINE
                  (International Money Laundering)

          9.   From at least March 2018 up to and including at
least in or about November 2018, in the Southern District of New
York and elsewhere, MACK DUODU, the defendant, transported,
transmitted, and transferred, and attempted to transport,
transmit, and transfer, a monetary instrument and funds from a
place in the United States to and through a place outside the
United States, knowing that the monetary instrument and funds
involved in the transportation, transmission, and transfer
represented the proceeds of some form of unlawful activity and
knowing that such transportation, transmission, and transfer was
designed in whole and in part to conceal and disguise the
nature, the location, the source, the ownership, and the control
of the proceeds of specified unlawful activity, to wit, wire
fraud, to wit, DUODU owned and controlled multiple United States

                                    4
       Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 5 of 24



bank accounts, which DUODU knowingly used to receive the
proceeds of various online romance fraud schemes, and then
repeatedly forwarded those proceeds, minus a fee, to bank
accounts held in West Africa, China, the United Arab Emirates,
and elsewhere, with the intent to conceal and disguise the
location, source, ownership and control of the proceeds of the
romance fraud scheme.

(Title 18, United States Code, Sections 1956 (a) (2) (B) (i) and 2.)

                            COUNT TEN
    (Operation of an Unlicensed Money Transmitting Business)

          10.  From at least in or about March 2018 up to and
including at least in or about November 2018, in the Southern
District of New York and elsewhere, MACK DUODU, the defendant,
and others known and unknown, knowingly conducted, controlled,
managed, supervised, directed, and owned all and part of an
unlicensed money transmitting business, to wit, DUODO repeatedly
accepted United States dollars that were deposited, wired, or
otherwise transferred by third parties into bank accounts that
DUODU controlled in the United States, and then transferred
those funds, minus a fee, to bank accounts controlled by others
in West Africa, China, the United Arab Emirates, and elsewhere.

       (Title 18, United States Code, Sections 1960 and 2)

                          COUNT ELEVEN
(Engaging in Monetary Transactions in Property Derived From Wire
                             Fraud)

          11.  From at least in or about March 2018 up to and
including at least in or about November 2018, MACK DUODU, the
defendant, in the Southern District of New York and elsewhere,
in an offense involving and affecting interstate and foreign
commerce, knowingly engaged and attempted to engage in a
monetary transaction in criminally derived property of a value
greater than $10,000 that was derived from specified unlawful
activity, to wit, wire fraud, to wit, DUODU owned and controlled
multiple United States bank accounts, which DUODU knowingly used
to receive the proceeds of various online romance fraud schemes,
and then repeatedly forwarded those proceeds, via wire transfers




                                    5
       Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 6 of 24



in excess of $10,000, to bank accounts held in West Africa,
China, the United Arab Emirates, and elsewhere.

       (Title 18, United States Code, Sections 1957 and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

          12.   I am a Special Agent with Homeland Security
Investigations    ("HSI") , and   have   been   so  employed   for
approximately twelve years.    I have been personally involved in
the investigation of this matter. This affidavit is based upon my
personal participation in the investigation, my conversations with
other law enforcement officers and other individuals, and my
examination of reports and records.     Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all of the facts that I have learned
during the course of my investigation.      Where the contents of
documents and the actions, statements, and conversations of others
are reported herein, they are reported in substance and in part,
except where otherwise indicated.

           13. Since at least June 2018,        several agencies,
beg-inning with the New York City Police Department ( "NYPD"), and
ultimately including the United States Department of Commerce, the
New York State Police Department, United States Customs and Border
Protection ("CBP") and HSI have been involved in an investigation
into MACK DUODU, the defendant, for his participation in a variety
of intertwining criminal acts and schemes, including the receipt,
storage, and export of stolen vehicles and other goods (the "Stolen
Goods Scheme") and the movement and laundering of money derived
from online romance schemes, in which victims were induced to send
money to bank accounts controlled by DUODO, who then, among other
things, forwarded those funds, minus a fee, to bank accounts held
in West Africa, China, and the United Arab Emirates (the "Romance
Fraud/Money Laundering Scheme").   I have personally been involved
in this investigation since at least August 2019.

                       The Stolen Goods Scheme

          14. The investigation has revealed that from at least
in or about March 2018 up to and including at least November 2018,
MACK DUODU, the defendant, possessed and/or exported stolen
vehicles and other goods that were ostensibly paid for using stolen
personal identifying information and/or fraudulent credit card
information, and that routinely resulted in "charge-backs" to the
sellers of said goods, who ultimately provided these items for

                                    6
       Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 7 of 24



nothing in return. These goods were frequently purchased in states
other than New York, and then sent to the Southern District of New
York, whereupon DUODO arranged to have them shipped to destinations
in West Africa.     The Stolen Goods Scheme generally worked as
follows, with some variation between different manifestations of
the scheme:

             a.   DUODU   and/or   others     (collectively,   the
"Conspirators") would communicate by phone and/or online with a
United States auto-dealership, usually located outside of New York
(the "Auto Dealer"), to negotiate and effect the purchase of a
vehicle.  In doing so, the Conspirators would claim to be someone
they were not (i.e. a "Victim").         Ultimately, one of the
Conspirators would ostensibly pay for the vehicle using a credit
card purportedly in the name of the Victim, without the Victim's
permission or authority.    The purchase price of said vehicles
typically ranged between $6,000 and $26,000.

             b.  Meanwhile, DUODU would begin making arrangements
with a particular freight forwarding business ("FF Company-1") to
have said vehicle shipped to a destination in West Africa.

             c.   Once the above-mentioned credit card payment was
approved, the Auto Dealer shipped the vehicle to a specified
address in the Southern District of New York, whereupon DUODU had
the vehicle moved to a shipping vessel, which then transported the
stolen vehicle to West Africa.

            d.    Sometime after the vehicle was already en route
to West Africa, the credit card payment would be reported as
fraudulent, resulting in a "charge back" to the Auto Dealer.   As
such, the Auto Dealer would go unpaid for the sale of the vehicle
and the cost of having said vehicle transported to the Southern
District of New York.

          15. By way of example, the investigation revealed the
following about several stolen vehicles received and exported by
MACK DUODU, the defendant, in April 2018:

             a.   Based on a review of records maintained by the
South Brunswick, New Jersey Police Department, I have learned,
among other things, that on or about March 14, 2018, someone
holding himself out as a particular individual ("Victim-1"), of an
address in North Carolina (the "NC Residence") used a credit card
in the name of Victim-1 ("Credit Card-1") to purchase a particular
Mercedes car ("Mercedes-1"), for over $29,000, from a particular
New Jersey-based Auto Dealer ( the "NJ Auto Dealer") . Approximately

                                    7
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 8 of 24



one month later, the NJ Auto Dealer learned that the payment had
been approved.   As such, and at the request of the ostensible
purchaser, the NJ Auto Dealer shipped Mercedes-1 to the attention
of Victim-1, at "Apartment B" in a residential building in the
Bronx, New York ( "Bronx Address-1").    Additionally, title of
Mercedes-1 was transferred to Victim-1.  However, the charges to
Credit Card-1 were later reported as fraudulent and charged back
to the NJ Auto Dealer, such that the NJ Auto Dealer went unpaid
for the sale and shipment of Mercedes-1.

             b.    Based on a review of records maintained by the
Addison, Illinois Police Department, I have learned, among other
things, that on or about March 15, 2018, someone holding himself
out as Victim-1 of the NC Residence used another credit card in
the name of Victim-1 ("Credit Card-2") to purchase a particular
Mercedes car ("Mercedes-2"), for over $25,000, from a particular
Illinois-based Auto Dealer ( the "Illinois Auto Dealer") .       A
representative at the Illinois Auto Dealer indicated that a person
claiming to be Victim-1 communicated by email and by phone, and
sent the Illinois Auto Dealer a North Carolina driver's license
bearing the name, address (i.e. the NC Residence), and photograph
of Victim-1 (the "NC Driver's License").     At the request of the
ostensible purchaser, the NJ Auto Dealer shipped Mercedes-1 to the
attention of Victim - 1, at "Apartment 4P" at Bronx Address-1.
Additionally, title of Mercedes-1 was transferred to Victim - 1 of
the NC Residence. However, the charges to Credit Card-1 were later
reported as fraudulent and "charged back" to the Illinois Auto
Dealer, such that the Illinois Auto Dealer went unpaid for the
sale and shipment of Mercedes-2. The Illinois Auto Dealer further
reported that two additional vehicles were purportedly purchased
by Victim-1 - a Hyundai ("Hyundai-1") for over $15,000 on March
15, 2018 and another Mercedes ("Mercedes-3") for over $15,000 on
April 5, 2018 - using other credit cards, purportedly in the name
of Victim-1.    Hyundai-1 and Mercedes-3 were subsequently sent by
the Illinois Auto Dealer to a specified address in the Bronx, New
York.    The purchases of Hyundai-1 and Mercedes-3 were later
reported as fraudulent, and charged back to the Illinois Auto
Dealer, such that the Illinois Auto Dealer went unpaid for the
sale and shipment of these vehicles.

             c.   Based on an interview with a representative at
FF Company-1 ("FF Rep-1") and a review of records maintained by FF
Company-1, I have learned the following, in substance and in part:

                 i. FF Rep-1 identified as      "Mack Duodu"   an
individual depicted in a New York State government photograph of
MACK DUODU, the defendant.  FF Rep-1 further stated that DUODU is

                                   8
       Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 9 of 24



the owner of "Mac's Auto," which employs FF Company-1 to ship
vehicles from the United States to West Africa.

                ii. FF Company-1 has prepared freight forwarding
paperwork for multiple shipments at the behest of Mac's Auto. In
each case, FF Company-1 has dealt exclusively with DUODU, who in
each case, personally provided FF Company-1 with the payment and
all necessary documents required by FF Company-1 to coordinate
shipments on behalf of DUODU.     On some occasions, MACK would
personally visit FF Company-1.   On others, he would communicate
via email, using email address "macsautos@gmail.com" and signing
his emails with the name "Mack."

               iii. On or about March 26, 2018, DUODU emailed FF
Company-1 to arrange for the April 9, 2018 shipment of Mercedes-1
and Mercedes-2, from a shipping port in Newark, New Jersey to a
shipping port in Lagos, Nigeria.   In email correspondence, DUODU
provided the Vehicle Identification Number ("VIN") information for
Mercedes-1 and Mercedes-2, and, when providing the value of each
vehicle, DUODU provided the exact purchase price that was
previously negotiated with NJ Auto Dealer-1 and Illinois Auto
Dealer-1.

                iv. DUODU thereafter provided FF Company-1 with
copies of the titles for Mercedes-1 and Mercedes-2 (each listing
Victim-1 as the owner) . DUODU also indicated that "Mac's Auto" was
the United States Principal Party of Interest ("USPPI") for each
of the vehicles being shipped. DUODUO was required to provide the
title and USPPI information so that FF Company-1 could provide
these records to United States Customs and Border Protection
("CBP") through the Automated Export System ("AES") . 1

                 v. In March 2018, and in compliance with the
Export Administration Regulations, which requires that a USPPI
must provide Power of Attorney ( "POA") or other written instruction
authorizing the freight forwarder to file paperwork via AES, DUODU
submitted a POA form authorizing FF Company-1 to file shipping
documents on behalf of Mac's Auto ( the "Mac's Auto POA'') .     The
Mac's Auto POA was signed by a witness, contained a raised seal,
and listed DUODU as the owner of Mac's Auto.


'Based on my training and experience, I know that a USPPI is the
person or legal entity in the United States that purportedly
receives the primary benefit - monetarily or otherwise - from the
export.   Typically, the USPPI is the seller of the i tern being
shipped (and not simply the company arranging for the shipment).

                                    9
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 10 of 24




                vi. Mercedes-1 and Mercedes-2 were ultimately
shipped from the United States to Lagos, Nigeria on April 9, 2018
(the "April 9 Shipment").

               vii. DUODU also arranged for FF Company-1 to handle
the April 24, 2018 shipment of two additional stolen vehicles -
Hyundai-1 and Mercedes-3 - from the Port of Newark, New Jersey to
a port in Ghana (the "April 24 Shipment").

                       1. For Hyundai-1, DUODU listed "Mac's Autos"
as the USPPI, while for Mercedes-3, DUODU listed "Victim-1" as the
USPPI.

                        2. Regarding Mercedes-3, DUODU provided FF
Company-1 with a POA form, purportedly provided by Victim-1, giving
FF Company-1 authorization to file the requisite shipping
paperwork with AES (the "Victim-1 POA'').    The Victim-1 POA fo:r;-m
listed Victim-l's name and home address.     However, the Victim-1
POA left blank an area for a witness to sign and lacked a raised
seal.

                       3. Regarding   Mercedes-3,    DUODU    also
provided a purported copy of a Ghanaian passport for Victim-1 (the
"Victim-1 Passport"), which stated that Victim-1 was 43 years old,
included a photograph of a male that appeared consistent with a
43-year-old individual (the "Victim-1 Passport Photo"), and which
bore a particular nineteen digit alpha-numerical serial number
(the "Victim-1 Passport Serial Number"), which appears immediately
after the purported passport number at the bottom of the page.

          16. Based on my training and experience, I know that
the Victim-1 Passport Serial # is fraudulent.      For example, it
contains an "F" (designating "Female") in a portion of the number
where a legitimate serial number would reflect an "M" since Victim-
1 is a male.

          1 7. Based on a review of records maintained by FF
Company-1 and corresponding police reports, I learned that, in
addition to the April 9 Shipment and the April 24 Shipment, MACK
DUODU, the defendant, arranged for at least three additional
vehicle shipments by FF Company-1 between May 2018 and June 2018.
Each shipment contained at least one vehicle that was reported
stolen in the same manner as the above-mentioned vehicles (i.e.,
paid for with credit cards that ultimately resulted in charge-
backs to the seller),     including additional stolen vehicles
ostensibly purchased by Victim-1. In each case, the stolen vehicle

                                   10
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 11 of 24



was originally sent by the seller to an address in the Southern
District of New York, before ultimately arriving at a United States
port, designated for shipment to West Africa.

              a.   One such vehicle , a Toyota Avalon ("Toyota-1"),
was ostensibly purchased in the name of a second individual
( "Victim-2"); when DUODU arranged for the shipment of this vehicle,
he listed the USPPI as Victim-2, with a purported home address in
California, and a particular phone number with a "646" area code
( the "64 6 Phone Number") . Regarding Toyota-1, DUODU provided FF
Company-1 with a POA form, purportedly provided by Victim-2, giving
FF Company-1 authorization to file the requisite shipping
paperwork with AES (the "Victim-2 POA'') .    The Victim-2 POA form
listed Victim-2's name and purported home address.      However, the
Victim-2 POA form left blank an area for a witness to sign and
lacked a raised seal.

               b. DUODU also arranged for the June 16, 2018
shipment (the "June 16 Shipment") of three additional stolen
vehicles,    each purportedly purchased by a third individual
("Victim-3"). Among other things, DUODU submitted to FF Company-
1 a POA form, where Victim-3, of a particular address in Ohio (the
"OH Residence") , purportedly gave FF Company-1 authorization to
file the requisite freight forwarding paperwork with AES (the
"Victim-3 POA") .   Much like the Victim-1 POA, the Victim-3 POA
left empty the portion of the form designated for a witness's
signature and was not sealed or otherwise notarized. DUODU further
provided a purported copy of a Ghanaian passport for Victim-3 (the
"Victim-3 Passport"), which contained a photograph of a black male
(the "Victim-3 Passport Photo"), and which bore a particular
nineteen digit alpha-numerical serial number        (the "Victim-3
Passport Serial Number"), which appears immediately after the
purported passport number at the bottom of the page. Notably, the
Victim-3 Passport Serial Number was identical to the Victim-1
Passport Serial Number (including the errant existence of an "F"
where a legitimate male passport would instead have featured the
letter "M" ) .

          18. Based on an interview conducted by an HSI agent of
Victim-1, I have learned that, among other things:

             a.   Victim-1 is an over 81 year-old male who lives
at the NC Residence. Victim-1 is a United States citizen. Victim -
1 was born in the United States, has never been to Ghana and does
not have Ghanaian citizenship.



                                   11
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 12 of 24



            b.    Victim-l's visage does not appear consistent
with the individual in the Victim-1 Passport Photo, and Victim-1
confirmed that he was not the individual depicted in the Victim-1
Passport Photo.

             c.  Victim-1 further stated, in substance and in
part, that Victim-1 did not know anyone named Mack Duodu, that
Victim-1 did not purchase or authorize the purchase of any of the
above-mentioned vehicles allegedly purchased in Victim-l's name,
nor did he provide "Power of Attorney" to MACK DUODU, the
defendant, or authorization, generally, for DUODU to ship said
vehicles to West Africa.

             d.   Victim-1 further stated that sometime in or about
late 2016, Victim-1 lost Victim-l's driver's license.      Victim-1
states that he thereafter received multiple calls from multiple
auto dealerships, either asking Victim-1 about or thanking Victim-
1 for the purchase of various vehicles that Victim - 1 did not buy
or attempt to buy.

          19 . Based on a    review of records maintained by T-Mobile
I have learned that the     646 Phone Number is registered to "Mack
Duodu," of an address on    file with the New York State Department
of Motor Vehicles ("DMV")     for MACK DUODU, the defendant.

          20. Based on my review of a summary of interviews of
Victim-3, conducted by law enforcement, I have learned, among other
things:

            a.    Victim-3 is an elderly white male - who does not
appear in any way like the black male depicted in the Victim-3
Passport - who lives at the OH Residence.

            b.   Victim-3 is neither from Ghana nor does Victim-
3 possess a Ghanaian passport.

              c.  Victim-3 believes that in or about May 2018,
Victim-3 had his identity stolen.   Specifically, on or about May
14, 2018, Victim-3 received a call from an individual claiming to
be a Verizon representative (the "Fraudulent Verizon Rep").    The
Fraudulent Verizon Rep claimed to be calling to verify Victim-3's
personal information. At the instruction of the Fraudulent Verizon
Rep, Victim-3 provided a photograph of Victim-3's Ohio driver's
license   (the "Victim-3 Driver's License")     to what Victim-3
believed to be a Verizon Fraud Division Website.    The following
day, Victim-3 received a telephone from an unknown individual in
Kentucky, attempting to verify Victim-3's identity regarding the

                                   12
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 13 of 24



credit card purchase of a 2015 Chevrolet Spark.     The individual
then sent Victim-3 a photograph of Victim-3's driver's license,
which was accurate in all respects, except that in place of Victim-
3's visage was the visage of a middle-aged black male.

            d.   Victim-3 did not purchase or authorize the
purchase of that vehicle, or any of the three stolen vehicles on
the June 16 Shipment .

            e.   Victim-3 does not know MACK DUODU, the defendant,
nor did he authorize DUODU or Mac's Auto to ship any of these
vehicles on behalf of Victim-3.

             f.   In July 2018, Victim-3' s driver's license was
again used to purchase a vehicle.   Specifically, Victim-3 stated
that he was contacted by a car dealership from New York State (the
"NY Auto Dealer") , and told that a credit card he had used to
purchase a 2017 Hyundai was rejected as a fraudulent transaction
after first being accepted.   The NY Auto Dealer asked for a new
credit card to complete the purchase, whereupon Victim-3 notified
the NY Auto Dealer that Victim-3 had not attempted or authorized
any such purchase.

          21.  I have attempted to locate all bank accounts
associated with MACK DUODU, the defendant, during the 2018 calendar
year,   and   successfully    identified      eight   such    accounts
(collectively, the "DUODU Bank Accounts") . 2  Despite DUODU' s claims
to FF Company-1 that he represented Victims 1, 2 and 3, in
arranging for the shipment of their vehicles to West Africa, a
review of transaction records for the DUODU Bank Accounts did not
reveal any financial transactions between DUODU and any of these
individuals.


2 Three such accounts are individual accounts held in the name of
"Mack Duodu." Three are business accounts held in the name of
"Mac's Autos," and list DUODU as the sole signatory. Two
additional business accounts are held in the name of
"International Trading Places," and list DUODU as the sole
signatory.  Further, on or about August 7, 2019, I was present
for an interview of DUODU, conducted by CBP, upon DUODU's
arrival at John F. Kennedy International Airport, following his
flight from Nigeria, whereupon DUODU stated, among other things,
that DUODU owns and runs a business in the United States called
"International Trading Places." DUODU also provided a business
card for International Trading Places, which listed the 646
Phone Number as belonging to DUODU.
                                   13
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 14 of 24



          22. The investigation further revealed that the Stolen
Goods Scheme was not limited to stolen vehicles.

               a.   For example, based on my conversations with and
reviews of reports generated by an NYPD Detective assigned to this
investigation ("DT-1"), I have learned that in or about May 2018,
a particular furniture store located in New York ("Furniture Store-
1") was a victim of fraud similar to above-mentioned fraudulent
purchases of vehicles.         Specifically,  a representative at
Furniture Store-1 claimed that on May 17, 2018, an individual, who
communicated via email and phone, and provided the name "Larry
Bills" placed an order of over $7,500 in furniture from Furniture
Store-1.   "Larry Bills" provided a particular credit card number
for the purchase, and requested that the furniture be sent to a
particular storage unit (the "DUODU Storage Unit") at a storage
facility    in    Westchester  County   (the  "Westchester  Storage
Facility").       Furniture Store-1 complied with this request.
However, after shipping the furniture to the DUODU Storage Unit,
the credit card charge was reported as fraudulent, resulting in a
charge-back to Furniture Store-1.

             b.    Based on my review of records maintained by the
Westchester Storage Facility, I learned that the DUODU Storage
Unit was rented by MACK DUODU, the defendant. The Westchester
Storage Facility also provided a copy of DUODU's New York State
Driver's License, which revealed a particular home address in
Yorktown   Heights,   New York     ( the "DUODU Yorktown   Heights
Residence").    The Westchester Storage Unit further provided an
invoice for a shipment of shingles (the "DUODU Shingles Shipment")
that had been sent to the DUODU Storage Unit from a particular
retailer in Connecticut (the "CT Shingles Dealer").

             c.   Based on an interview by DT-1 of a representative
at the CT Shingles Dealer ("Shingles Rep-l"), I learned that in or
around June 2018, an individual, who communicated via email and
phone, and provided the name "Larry Bills" placed an order for
over $3,000 in HD-30 Mission Brown Timberline Roofing Shingles
from the CT Shingles Dealer.   "Larry Bills" provided a particular
credit card number for the purchase, and requested that the
furniture be sent to the DUODU Storage Unit.    However, after the
CT Shingles Dealer shipped the shingles to the DUODU Storage Unit,
the credit card charge was reported as fraudulent, resulting in a
charge-back to the CT Shingles Store.

             d.    On or about November 1, 2018, DT-1 visited the
DUODU Storage Unit, whereupon DT-l met and spoke with MACK DUODU,
the defendant. DUODU stated in substance and in part, that:

                                   14
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 15 of 24




                  i. The 646 Phone Number belonged to DUODU.

               ii. DUODU rented and had exclusive access to the
DUODU Storage Unit.

                iii. DUODU shipped items from New York to Nigeria
and Ghana on behalf of various customers, and that he frequently
stored said items at the DUODU Storage Unit prior to shipping them.
As part of his business, DUODU stated that he purchased vehicles
at auto auctions on behalf of his clients and also shipped those
to West Africa.

             e.   While inside the DUODU Storage Unit,         DT-1
observed a pallet containing HD-30 Mission Brown Timberline
Roofing Shingles.  DT-1 also observed a box containing a 65-inch
curved television ("TV") with a United Parcel Service ("UPS")
Ground shipping label attached to it, bearing a unique UPS shipping
number (the "UPS TV Shipment").

             f.  Based on a review of records maintained by UPS,
I have learned that the UPS Shipment was initially sent to the
DUODU Yorktown Heights Residence.

             g.   Based on an interview conducted by DT-1 of a
representative from an electronic store in Florida ("Electronic
Store-1"), I have learned that in June 2018, an individual placed
an order, by phone, with Electronic Store-1 for three 65-inch
curved televisions.     The purported purchaser paid for said
televisions using a particular credit card, and requested that
these TVs (i.e. the UPS TV Shipment) be shipped to the DUODU
Yorktown Heights Residence.    However, after sending the UPS TV
Shipment to the DUODU Yorktown Heights Residence, Electronic
Store-1 learned that the credit card used to finance the
televisions was reported as fraudulent, resulting in a charge-back
to Electronic Store-1.

             h.   Based on an interview by DT-1 of a representative
at the Westchester Storage Unit ("Storage Rep-1") and a review of
additional records provided by the Westchester Storage Unit, I
have learned that on or about January 31, 2018, DUODU began a
monthly rental the DUODU Storage Unit.    On or about February 27,
2018, DUODU visited the front desk of the Westchester Storage Unit
to make a monthly rental payment. On that date, DUODU provided a
particular credit card number (the "Victim-4 Credit Card") to make
said payment for $345. 25 (the "February Rental Payment") .    This
payment initially went through.    However, on or about March 20,

                                   15
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 16 of 24



2018, the payment was reported as fraudulent,           resulting     in a
charge-back to the Westchester Storage Unit.

               i. Based on an interview conducted by DT-1 of a
representative at JP Morgan Chase Bank ("Chase"), I learned that
the Victim-4 Credit Card was issued by Chase to a female client
( "Victim-4") .

          23. Based on an interview of Victim-4, I learned, among
other things, that in March 2018, Victim-4 learned from Chase about
a series of charges to the Victim-4 Credit Card that Victim-4 had
not made or authorized. Victim-4 further stated that she did not
know anyone named "Mack Duodu" and that Victim-4 did not authorize
the February Rental Payment for the DUODU Storage Unit.

            The Romance Fraud/Money Laundering Scheme

          24. The Investigation further revealed that from at
least in or about March 2018, up to and including at least November
2018, MACK DUODU, the defendant, controlled multiple bank accounts
that were used to receive, launder, and transfer substantial
proceeds of various romance fraud schemes (i.e. the Romance
Fraud/Money   Laundering   Scheme) .     The  Romance   Fraud/Money
Laundering Scheme generally worked as follows, with some variation
between different manifestations of the scheme:

             a.  A victim, typically someone between 60 and 80
years old ( the "Romance Victim") , would meet a purported love
interest online (the "Fraudster").

             b.   The Fraudster would typically claim to be an
American working abroad, for example, as a soldier deployed to the
Middle East, or a medic performing humanitarian work.

             c.   At some point, the Fraudster or one or more
purported associates of the Fraudster (the "Third Party" or "Third
Parties"), who were also fraudsters, would fabricate a reason for
the Romance Victim to wire or otherwise transfer large amounts of
money to various bank accounts, sometimes promising that these
upfront payments would ultimately result in the Romance Victim
receiving a windfall of money returned to the Romance Victim. For
example, the Fraudster would claim that he came into a large sum
of money, but in order to free-up the funds, the Romance Victim
would first have to pay for certain taxes and fees upfront.

            d.    The Romance Victim would then, at the instruction
of the Fraudster or a Third Party, transfer large amounts of money

                                   16
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 17 of 24



- often hundreds of thousands of dollars or more - to various bank
accounts, some, but not all of which, were controlled by DUODU.

             e.   Typically within several days of receiving funds
from the Romance Victim, DUODU would transfer a significant portion
of these funds to other bank accounts held domestically and/or
abroad, including in Hong Kong, West Africa, or the United Arab
Emirates. During the same time period, DUODU would dissipate the
remaining funds by making cash withdrawals, or paying for business
expenses, such as shipping fees to FF Company-1, in furtherance of
the Stolen Goods Scheme.

             f.    Invariably, the Romance Victim would go unpaid.

          25. Based on an interview of an approximately 61-year-
old female Romance Fraud victim ("Victim-5"), I have learned that,
among other things:

             a.   In or about November 2017,        Victim-5 began
communicating online with an individual who claimed to be a male
named "Jakes Hugh" ("Hugh") , who claimed to be a doctor, originally
from Brooklyn, New York, that was working in Aleppo, Syria.
Victim-5 and Hugh continued to communicate exclusively online and
never met in-person.

              b.   Through their communications, Hugh stated that
he had all of his possessions and wealth in Syria, tied up in a
particular securities company ("Securities Company-1").      Hugh
claimed that he needed certain fees paid so he could access his
holdings at      Securities Company-1, and brokered an online
introduction to Hugh's purported attorney, "Ambrose Escobar"
("Escobar") .

            c.    Thereafter, at Escobar's instructions, and in an
attempt to help Hugh access his holdings at Securities Company-1,
Victim-5 wired approximately $150,000 to various bank accounts,
including $10,000 to a particular TD Bank Account held in the name
of "Macs Autos." (the "Macs Autos TD Bank Account").

          26. Based on an interview of another approximately 54-
year-old female Romance Fraud victim ("Victim-6"), I have learned,
among other things, that:

             a.   On or about July 29, 2018, Victim-6 met an
individual on a particular dating website who claimed to be a male
named "Daniel Sebastian" ("Sebastian"), who was preparing to leave
the United States for a business project in South Africa.

                                   17
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 18 of 24




             b.   Sometime thereafter, Sebastian contacted Victim-
6, stating, among other things, that he was in South Africa, had
his money tied-up in a particular bank account, and needed Victim-
6 to pay certain fees to free-up the account. Sebastian promised
to repay Victim-6 for any money spent helping Sebastian regain
access to his account.

             c.   Thereafter, at the instruction of Sebastian,
Victim-6 transferred approximately $45,000 to various bank
accounts including $15,000, sent in October 2018 to the Macs Autos
TD Bank Account.

             d.   Victim-6 was never repaid for these transfers,
and stopped receiving communications from Sebastian.

          27. A review of the records provided by TD Bank for the
Macs Autos TD Bank Account revealed, among other things, that:

            a.   The sole accountholder and signatory for the Macs
Autos TD Bank Account is MACK DUODU, the defendant.

            b.   On October 9, 2018, Victim-5 transferred $5,000
into the Macs Autos TD Bank Account.

            c.   On October 12, 2018, DUODU withdrew $4,500 from
cash from Macs Autos TD Bank Account.

            d.    On October 15, 2018, Victim-5 transferred an
additional $5,000 to the Macs Autos TD Bank Account.

             e.  Also on October 15, 2018,        Victim-6 transferred
$15,000 to the Macs Autos TD Bank Account.

             f.  On October 17, 2018, DUODU withdrew $1,000 in
cash from the Mac's Autos TD Bank Account.

            g.    On October 18, 2018, DUODU received a $5,000 cash
deposit.

             h.  Also on October 18, 2018, DUODU wired $20,000 to
a company bank account in China.

             i.   Further, on October 18, 2018, DUODU wired $4,500
to a bank account in Ghana.



                                   18
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 19 of 24



            j.   Taken together, between October 9, 2018 and
October 18, 2018, the Macs Autos TD Bank Account received and
dissipated $30,000.

          28.  Based on an interview with another approximately
76-year-old victim of the Romance Fraud Scheme ( "Victim-7") , I
have learned, among other things, that:

             a.   In or around early 2018, Victim-7 engaged in an
online relationship with an individual claiming to be "Michael
Tyler" ("Tyler") , who stated that he was an engineer working in
Germany. Tyler stated that Tyler's father-in-law had left Tyler's
daughter $3 million in a bank account at "World Bank," in Texas,
but that Tyler could not access the money unless certain fees were
paid.

              b.   Thereafter, Victim-7 began receiving emails from
a Third Party, claiming to be a representative from "World Bank"
 (the "World Bank Third Party") . The World Bank Third Party's email
address did not contain the words "World Bank."      The World Bank
Third Party instructed Victim-7 to send cashier's checks to various
addresses, including one address in Yorktown Heights, New York,
and another address in Turkey.

             c.   Victim-7 sent three cashier's checks, totaling
$120,000 to the Yorktown Heights address and another approximately
$150,000 worth of cashier's checks to an address in Turkey.

          29.  Based on a review of records maintained by Wells
Fargo, I have learned that:

             a.   MACK DUODU, the defendant, held a Wells Fargo
bank account in the name of "Mack A. Duodu doing business as Mac's
Autos"  (the "Mac's Autos Wells Fargo Account").          The sole
accountholder and signatory for the Mac's Autos Wells Fargo Account
is MACK DUODU, the defendant .

             b.   On or about July 10, 2018, a $20,000 cashier's
check issued by Victim-7 was deposited into the Mac's Autos Wells
Fargo Account, along with several other deposits, including
another cashier's check worth $1,240 from another individual whom
I have not yet interviewed .

             c.   On or about July 11, 2018, the Mac's Autos Wells
Fargo Account wired approximately $20,970 to a company bank account
in the United Arab Emirates.


                                   19
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 20 of 24



             d.   On or about August 1, 2018, two separate $50,000
cashier's checks (i.e. totaling $100,000) issued by Victim-7 were
deposited into the Mac's Autos Wells Fargo Account.

            e.  Between August 1, 2018 and August 7, 2018, over
$82,000 was moved out of the Mac's Autos Wells Fargo Account
including:

                  i.   $1,000 in cash withdrawals;

                ii.    $20,000 in wire transfers to a company bank
account in China;

              iii. $50,000 in a wire transfer to a company in the
United Arab Emirates;

                iv.    $2,700 in a wire transfer to Ghana; and

                  v. Over   $8,400        in   wires   and   transfers   to   FF
Company-1.

          30. Based on an interview with another, approximately
81-year-old victim of the Romance Fraud Scheme ("Victim-8"), I
have learned, among other things, that:

             a.   In or about October 2018, Victim-8 was induced
to wire $10,000 to the Mac's Autos Wells Fargo Account. Victim-8
was led to believe that this transfer was for the benefit of an
individual named Harold Greene, who claimed to be a general in the
United States Army stationed in Afghanistan ("General Greene")

            b.   General   Greene   indicated  that   he  won   a
significant cash award, but first needed to pay $10,000 in fees.
General Greene requested that $10,000 be wired to the Mac's Autos
Wells Fargo Account.

          31. In October 2 018, Victim- 8 visited two separate
Wells Fargo branches in an attempt to wire $10,000 to the Mac's
Autos Wells Fargo account, but Victim-8' s wire attempts were
rejected by bank managers on both occasions.

          32. Based on an interview of a representative                   from
Wells Fargo ("WF Rep-1"), I have learned the following:

            a.   On October 3, 2018, Victim-8 entered a particular
branch of Wells Fargo attempting to send a $10,000 wire to the
Mac's Autos Wells Fargo Account.   Victim-8 explained to the bank

                                     20
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 21 of 24



manager ("Manager-1") that Victim-8 understood Mac's Autos to be
a company affiliated with a General Harold Greene who was stationed
in Afghanistan.      Manager-1 was unwilling to authorize the
transaction, noting that internal Wells Fargo records showed that
Mac's Autos was a used car lot affiliated with MACK DUODU . Victim-
s thereafter visited a second Wells Fargo branch and attempted to
send the wire to the Mac's Autos Wells Fargo Account via a
different branch manager ("Manager-2"). Manager-2 also refused to
authorize the transaction.

             b.   On October 5, 2018, WF Rep-1 contacted MACK
DUODU, the defendant, at the 646 Phone Number, inquiring about
Victim-S's attempts to wire $10,000 to the Mac's Autos Wells Fargo
Account   (the "October 5 WF Call").    DUODU stated, in substance
and in part, that the $10,000 wire was for a client in Ghana who
was purchasing a car and needed a friend in the United States to
make the deposit.     WF Rep-1 further asked DUODU about other
suspicious deposits into the Mac's Autos Wells Fargo Account.
DUODU stated in substance that he could not recall the names of
all of his clients, but that all of the deposits were for cars.
WF Rep-1 informed DUODU that his version of events did not match
that of Victim-8, and that Wells Fargo would be closing the account
due to fraud.

             c.   On or about October 19, 2018, Wells Fargo
officially closed the Mac's Autos Wells Fargo Account as well as
a second account belonging to DUODU: "Mack A. Duodu doing business
as 'International Trading Places'" ( the "International Trading
Places Wells Fargo Account").

          33. A review of public sourcing, including Wikipedia,
reveals that Harold Joseph Greene was a United States Army general
who was killed during battle in Afghanistan in 2014.

          34. A review of records maintained by Chase Bank
reveals that on October 5, 2018 (i.e. the same date of the October
5 WF Call, when MACK DUODU, the defendant, was informed that his
Wells Fargo accounts would be closed), DUODU opened a bank account
at Chase Bank in the name of "Mack Awkwasi Duodu, doing business
as 'International Trading Places'" ( the "International Trading
Places Chase Account").

          35.  I am informed by another approximately 60-year-old
victim of the Romance Scheme ("Victim-9") that in or around July
2018, Victim-9 met an individual online who claimed to be "John
Williams" ("Williams") , a pediatric doctor, originally from the
United States, working in Syria.    During their communications,

                                   21
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 22 of 24



Williams stated that he was arrested at an airport in Syria because
he failed to declare that he was transporting gold bars from the
country.  Williams stated that he needed money to be able to get
out of jail and pay taxes for the gold, but that he would repay
Victim- 9 upon returning to the United States.        At Williams'
instruction, Victim-9, using a company bank account (the "Victim-
9 Company Account"), wired approximately $100,000 to various bank
accounts including two wires, both sent on October 1, 2018,
totaling $68,000, to the International Trading Places Wells Fargo
Account.  Victim-9 was never reimbursed for this money and never
met Williams.

          36. A review of records maintained by Wells Fargo for
the International Trading Places Wells Fargo Account reveals that,
among other things:

             a.   The International Trading Places Wells Fargo
Account lists MACK DUODU, the defendant, as the sole signatory.

            b.   On or about October 1, 2018, two wires - worth
$40,000 and $28,000, respectively - were sent from the Victim-9
Company Account to the International Trading Places Wells Fargo
Account.

             c.    On or about October 2, 2018:

                  i. DUODU made a $2,000 cash withdrawal;

                11. The International Trading Places Wells Fargo
Account wired approximately $45,790 to a company bank account in
the United Arab Emirates; and

               iii. The International Trading Places Wells Fargo
Account wired approximately $20,000 to a company bank account in
China.

           37. Based on an interview with another, approximately
64-year-old victim of the Romance Fraud Scheme ("Victim-10"), I
have learned that in May 2018, Victim-10 met an individual claiming
to be "James Sullivan" ("Sullivan") on a dating website. Sullivan
claimed he was born in France, moved to North Carolina, and by May
2018 was living in the United Kingdom and working for a particular
investment company.      Sometime thereafter,    Sullivan informed
Victim-10 that Sullivan quit his job and went to Dubai, where he
brokered an oil deal worth $11 million.    Sullivan stated that he
needed to conduct the deal in Victim-l0's name because of "legal
issues."    Sullivan further stated that the $11 million was

                                    22
      Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 23 of 24



deposited at Unison Bank in the United Kingdom.      Victim-10 was
later informed that the account balance was reduced to $6.8 million
due to a drop in oil prices.   Thereafter, Victim-10 was contacted
by a Third Party, who claimed to be a representative at Unison
Bank (the "Unison Account").   The Third Party told Victim-10 that
the "Unison Account" was opened but that Victim-10 would need to
pay a one-percent of the account's balance to access the account.
Thereafter, Victim-10 directed a $68,100 payment to an account at
the instruction of the Third Party.   In the months that followed,
up to and including December 2018, Victim-10 made numerous
additional wire transfers to various bank accounts at the
instruction of the Third Party - including over $250,000 via two
wire transfers to the International Trading Places Chase Account
- in an attempt to resolve various purported fees associated with
the Unison Account.    Victim-10 states that she transferred over
$1.6 million at the instruction of Sullivan and the Third Party,
and was never reimbursed.

          38. Based on a review of records maintained by Chase
Bank for the International Trading Places Chase Account, I have
learned, among other things, that:

             a.  MACK DUODU, the defendant, is the sole signatory
on the International Trading Places Chase Account.

            b.   On or about October 18, 2018, Victim-10 wired
$142,500 to the International Trading Places Chase Account. On
the same date, the International Trading Places Chase Account
received a cash deposit for approximately $5,250.

             c.   Between October 18, 2018 and October 29, 2018,
approximately $143,229 left the International Trading Places Chase
Account, including through the following transactions:

                  i.   Over   $43,229      through        multiple    cash
withdrawals;

                ii. A $70,000     wire   transfer    to   a   company bank
account in China; and

               iii. A $3 O, 000 wire transfer        to   a   company bank
account in the United Arab Emirates.

             d.  On or about November 16, 2018, Victim-10 wired
$115,000 to the International Trading Places Chase Account.



                                   23
         Case 1:20-mj-02797-UA Document 1 Filed 03/12/20 Page 24 of 24
    "


             e.  On or about November 20, 2018, the International
Trading Places Chase Account conducted a $100,000 wire transfer to
a company bank account in China and a $15,000 wire transfer to a
company bank account in the United Arab Emirates.

            WHEREFORE, the deponent respectfully requests that MACK
DUODU,   the defendant, be imprisoned, or bailed, as the case may
be.


                                      ~~~~
                                    MICHAEL H. MACDONALD
                                    Special Agent
                                    Homeland Security Investigations


Sworn to before me this
12th day of March 2020.




                                      24
